Citation Nr: 1445629	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for hallux valgus of the left foot, postoperative with scar, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for hallux valgus of the right foot, postoperative with scar, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to April 1997.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  In March 2011, the Board granted a 10 percent rating for scar, status post left inguinal hernia repair and remanded the increased rating issues currently on appeal to the RO to obtain a current examination.  A VA evaluation of the veteran's feet was obtained and added to the record later in March 2011.  

Because the requested examination was obtained, there has been substantial compliance with the March 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

The Veteran testified at a travel board hearing before a member of the Board in August 2010, and a transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

A letter was sent to the Veteran on September 12, 2014 in which it was noted that the Veterans Law Judge (VLJ) who had conducted the travel board hearing in August 2010 was no longer employed by the Board.  The letter offered the Veteran the opportunity to testify at another Board hearing, in accordance with 38 C.F.R. § 20.717 (2013).  A response was received by the Board on September 19, 2014 in which the Veteran indicated that he wished to appear at a hearing before a VLJ at his local RO.

Consequently, a new travel board hearing with a member of the Board must be scheduled prior to Board adjudication of the issues on appeal.

Accordingly, this case must be REMANDED to the AMC/RO for the following action:

The RO should place the Veteran's name on the docket for a hearing at the RO before a VLJ.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

